COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00188-CV


DIEP TUYET VO AND VAN BA                                        APPELLANTS
NGUYEN

                                         V.

KAREN VU                                                           APPELLEE


                                      ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 141-265887-13

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellants Diep Tuyet Vo (Diep) and Van Ba Nguyen (Van) appeal from a

jury verdict and subsequent judgment entered against them in favor of appellee

Karen Vu (Karen). Because we find no reversible error based on Van and Diep’s

issues, we affirm the trial court’s judgment.


      1
       See Tex. R. App. P. 47.4.
                               I. BACKGROUND

      Diep and Karen met in 2005 when they both worked for a nail salon as nail

technicians. Approximately three years later, they decided to open their own nail

salon in Trophy Club, Texas.     They chose Trophy Club because it was an

affluent area, containing only two nail salons. On September 23, 2009, Diep and

Karen signed a purchase agreement to buy one of the existing nail salons in

Trophy Club—Luxury Nails—from the owner, Liem Nguyen (Liem). Diep and

Karen orally agreed to operate Luxury Nails in Trophy Club as equal partners,

sharing the profits and responsibilities. As such, Diep and Karen each paid half

of the $63,000 purchase price. They assumed six months of Liem’s existing

lease and filed a certificate of assumed name, stating that they would conduct

business under the name Luxury Nails.       They opened a business checking

account, and each assumed half of the responsibilities of paying bills, of

purchasing supplies, and of profits or losses realized by Luxury Nails. Diep and

Karen hired an employee, bought eight new pedicure chairs for the salon, 2 and

bought needed supplies.

      At the expiration of the six months allowed for Diep and Karen to assume

Liem’s lease, Diep asked Van, Diep’s longtime friend, and Van’s wife to sign a




      2
       Diep bought four of the chairs in August 2012, without informing Karen.

                                        2
new lease with the landlord on behalf of Diep and Karen.3 Because the landlord

required that the lessee be an owner of the business, Van filed a certificate of

assumed name for Luxury Nails on April 16, 2010, listing only himself as the

“person conducting such business.” On August 4, 2010, Karen and Diep formed

K & DV Enterprises, LLC (the LLC), with each holding a 50% interest, as the

entity under which they would operate Luxury Nails. Although they formed the

LLC, Karen and Diep’s agreement to operate Luxury Nails as equal partners

remained unchanged. On October 11, 2010, Van and his wife signed a sixty-

month, commercial lease for the space used by Luxury Nails, which began in

December 2010.      Diep and Karen each paid half of the $3,553.66 security

deposit. Although Van and his wife previously only knew Diep, Karen trusted

Van to act for her benefit as well as Diep’s. All parties agree that neither Van nor

his wife owned any interest in the salon and that Diep and Karen paid all lease

payments directly to the landlord. Van knew Diep and Karen had an agreement

to operate Luxury Nails in the leased space.

      On October 22, 2010, Van, Diep, and Karen filed disposition-of-interest

certificates showing that they each had withdrawn their interest in Luxury Nails.

That same day, the LLC filed a certificate of assumed name for Luxury Nails.

Karen signed a certificate of ownership, showing that the LLC owned Luxury


      3
       Karen’s counsel suggesting during opening jury argument that Diep and
Karen were unable to enter into the lease themselves because they did not have
the “necessary financial resources and credit.”

                                         3
Nails. In 2010, Luxury Nails realized a profit of $22,770, of which Karen received

half. Karen also received a salary for her work as a nail technician in 2010 of

$17,558 and in 2011 of $14,497. Karen’s half of Luxury Nails’ profits for 2011

was $17,467.

      By 2012, animosity was brewing between Diep and Karen. On May 17,

2012, Diep, without informing Karen, withdrew $20,000 from the business

checking account to satisfy any future lease payments as “protection” for Van

and his wife. Unbeknownst to Karen and Van’s wife, Van filed a certificate of

formation for “Diep and Robert Enterprise, LLC” (Enterprise) on May 21, 2012. 4

The registered agent was listed as Diep, the managers were listed as Diep and

Van’s wife, and the organizer was Van.5 Diep averred that she formed Enterprise

with her children. On August 12, 2012, in a meeting between Karen, Diep, and

Van, Van declared that either Diep or Karen had to leave Luxury Nails and that

he needed their decision by the end of August.       Karen contended that Diep

responded she would let Karen keep the business. At a subsequent meeting on

September 15, 2012, Van told Karen and Diep that he wanted Diep to “take over

the store,” but that he would change the locks if Karen and Diep did not resolve

the issue. Karen sent Diep a letter around this time asking to buy her half of the

      4
      Karen asserted that Van and Diep began a romantic relationship in 2011,
apparently contributing to the divorce proceedings between Van and his wife in
2013. Diep denied that she and Van were in a romantic relationship.
      5
       Van’s wife stated she did not know about Enterprise, but Diep contended
that Van’s wife knew.

                                        4
business. But Diep and Karen continued to operate Luxury Nails together for the

next few months. Indeed, Karen’s half of the profits realized by Luxury Nails for

2012 was approximately $26,000, and her income as a nail technician for 2012

was approximately $15,000.

      On December 14, 2012, Van’s attorney, Todd Hurd, served an eviction

notice by certified mail on the LLC, in care of Karen and Diep6: “As you are

aware, this location is leased by my clients [Van and his wife7] and you have no

written agreement otherwise to occupy this location. Notice is hereby given and

demand is hereby made that you vacate the premises . . . . [Y]ou have no rights

to be on the premises and may be locked out at any time.” It appeared from an

invoice that Diep also hired Hurd to represent her in October 2012, but Diep

maintained that she did not hire Hurd until early 2013. In any event, Karen and

Diep continued to operate Luxury Nails together.

      On January 31, 2013, Van and Hurd stood in front of Luxury Nails to

prevent Karen and Diep from entering. Van and Hurd told Karen and Diep to

remove their property and vacate the premises. Karen testified that Diep “put on

a show like . . . barely cleaning up her things” and left to sit in her car. Although

Diep testified that they both were evicted on January 31, 2013, she


      6
        Although Karen’s home address and the address of Luxury Nails were on
the letter, Diep’s home address was not.
      7
       Van’s wife stated that she knew nothing about Hurd’s representation or
the eviction notice.

                                         5
acknowledged that she and Karen had never agreed who would continue to run

Luxury Nails after their relationship soured. At the time of the eviction, Karen

estimated that the total value of the LLC’s equipment and supplies left at Luxury

Nails or at Diep’s house was approximately $36,182.8 In 2012, Luxury Nails’ last

full year of business, Luxury Nails realized a net profit of $52,518, and Karen’s

salary as a nail technician was approximately $15,000.

      On February 6, 2013, Karen drove by the salon and saw a sign that said

the salon was closed for remodeling but would reopen soon. At that point, she

concluded that Diep and Van must have “conspired with one another to take over

[her] business.” On February 6 and 12, 2013, Karen withdrew a total of $26,000

from the LLC’s bank account. Diep withdrew an additional $6,000 from the LLC’s

bank account on February 6, 2013. On February 15, 2013, Enterprise filed a

certificate of assumed name for Trophy Nails and Spa, which began operating

out of the space formerly leased by Van for Luxury Nails. Karen believed Trophy

Nails and Spa was “improving or getting better as time goes” in 2013, 2014, and

2015; thus, she believed the profits she would have received in 2013, 2014, and

2015 would not have decreased from those she received in 2010, 2011, and

2012. Because of the eviction and losing her business, Karen lost her appetite,

could not sleep, became depressed, and lost weight. Karen’s lost profits from




      8
       Karen believed she was entitled to half of that amount—$18,091.

                                       6
the LLC for 2013, 2014, and 2015 were calculated to be $53,579 in total. Her

lost wages in 2013, 2014, and 2015 as a nail technician totaled $45,747.

      In May 2013, Karen filed suit against Diep and Van, raising claims against

both for breach of fiduciary duty and civil conspiracy, against Van for tortious

interference with an existing contract, and against Diep for breach of contract.

Karen sought actual and punitive damages. A jury unanimously found that Diep

breached her agreement with Karen to operate Luxury Nails, Van had a fiduciary

duty to Karen that he breached,9 Van tortuously interfered with Diep and Karen’s

agreement to operate Luxury Nails, Diep and Van were part of a conspiracy that

damaged Karen, and Diep and Van acted with malice or reckless indifference

regarding Van’s tortious interference, Van’s breach of fiduciary duty, and Van

and Diep’s civil conspiracy. The jury also unanimously found that (1) Diep’s

breach of contract resulted in $53,579 in lost profits and $53,213 in attorney’s

fees to Karen; (2) Van’s breach of fiduciary duty and tortious interference

resulted in $53,579 in lost profits, $45,747 in lost wages, and $19,867 in lost

investment to Karen; and (3) Karen was entitled to $31,500 in exemplary

damages on Karen’s claims for breach of fiduciary duty, tortious interference, and

conspiracy based on clear and convincing evidence that Van or Diep acted with

malice or with reckless indifference to Karen’s “right . . . to be free of such



      9
       The trial court granted Diep a directed verdict on Karen’s claim that Diep
had breached her fiduciary duty to Karen.

                                        7
practices.” The trial court rendered judgment in Karen’s favor on May 28, 2015,10

awarding $119,193 in actual damages11 and $31,500 in punitive damages

against Van and Diep jointly and severally. The trial court ordered that Karen

recover her attorney’s fees—in the amount of $53,213—from Diep.12

      Van filed a motion for new trial, arguing that the evidence was legally and

factually insufficient to support the jury’s findings.   See Tex. R. Civ. P. 320,

324(b). Diep filed a motion for new trial and a motion to modify the judgment,

raising the same arguments proffered by Van in his motion and asserting that the

attorney’s-fee award against her violated the one-recovery rule and Karen’s

election of remedies. See Tex. R. Civ. P. 329b(g). The motions were overruled

by operation of law. See Tex. R. Civ. P. 329b(c). Diep and Van appeal.

      10
       The trial court initially rendered final judgment on March 23, 2015, but
modified it on May 28, 2015, which was within its plenary power based on Diep’s
and Van’s timely new-trial motions. See Tex. R. Civ. P. 329b(e).
      11
        It appears this amount was reached by adding one award for lost profits
to the awarded amounts for lost wages and lost investment—$53,579 + $45,747
+ $19,867 = $119,193.
      12
         The trial court also entered a postjudgment, temporary injunction,
preventing Diep and Van from dissipating or transferring assets to avoid
satisfaction of the judgment. See Tex. R. App. P. 24.2(d). In their notice of
appeal, Diep and Van stated that they sought to appeal the temporary injunction,
but they filed no appellate motion and raise no issue on appeal directed to the
trial court’s injunction. See Tex. R. App. P. 24.4. Accordingly, we withdraw any
preferential status assigned this appeal under rule 24.4(d). See Tex. R. App. P.
24.4(d); see also Tex. R. App. P. 40.1. Although Diep and Van did not state in
their notice of appeal that they also desired to appeal the trial court’s final
judgment, we have jurisdiction over this appeal based on their timely notice of
appeal. See Tex. R. App. P. 25.1(b); In re J.M., 396 S.W.3d 528, 530 (Tex.
2013).

                                         8
                              II. CHARGE ERROR

      In a portion of their fourth issue13 and in their sixth issue, Van and Diep

argue that the trial court erred by submitting questions regarding (1) Karen’s lost

wages because “lost wages [was] not an element of damages for the tort claims

asserted” and (2) conspiracy because a principal and an agent cannot conspire

as a matter of law.

      Karen argues that Van and Diep failed to preserve these issues for our

review because they did not object to the jury charge on this or any other basis.

Indeed, a party complaining of an error in the charge must timely and plainly

make the trial court aware of the complaint and obtain a ruling. Tex. R. Civ. P.

272, 274; Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 43–44 (Tex. 2007);

see also Tex. R. App. P. 33.1. But Van and Diep argue on appeal that, as a

matter of law, lost wages were not an available measure of damages and

conspiracy was an insupportable claim.       As such, Van and Diep were not

required to object to the charge on these bases to preserve any error; however,

they were required to raise these complaints in an appropriate procedural device,

such as a motion for instructed verdict, a motion for judgment notwithstanding the

verdict, a motion for new trial, or a response thereto. See Wal-Mart Stores, Inc.

v. McKenzie, 997 S.W.2d 278, 279–80 (Tex. 1999) (op. on reh’g); DeAtley v.


      13
         In the remainder of their fourth issue, Van and Diep assert that lost
wages should not have been submitted to the jury because there was legally
insufficient evidence proffered to support the submission. We address that
portion of their issue in a later section.
                                        9
Rodriguez, 246 S.W.3d 848, 850 (Tex. App.—Dallas 2008, no pet.); Key Energy

Servs., Inc. v. Eustace, 290 S.W.3d 332, 338–39 (Tex. App.—Eastland 2009, no

pet.). Neither Van nor Diep asserted in their motions for new trial 14 or their oral

motion for instructed verdict that conspiracy is inapplicable in the context of a

principal-agent relationship or that lost wages may not be recovered for a breach

of fiduciary duty or for tortious interference. See State Farm Lloyds v. Fitzgerald,

No. 03-99-00177-CV, 2000 WL 1125217, at *9–10 (Tex. App.—Austin Aug. 10,

2000, no pet.) (not designated for publication) (holding argument in new-trial

motion not sufficiently specific enough to bring to trial court’s attention the

specific error raised on appeal, rendering appellate complaint waived). And they

do not argue on appeal that they did so.15 Therefore, Van and Diep’s as-a-



      14
         We rely solely on Van’s and Diep’s amended motions for new trial to
determine preservation. Although Diep filed a brief in support of her initial motion
for new trial that perhaps could have preserved more arguments for our review
than did her amended motion, the amended motion supplanted and replaced the
initial motion. See Tex. R. Civ. P. 62, 65; State v. Seventeen Thousand and
No/100 Dollars U.S. Currency, 809 S.W.2d 637, 639 (Tex. App.—Corpus Christi
1991, no writ). Any further reference in this memorandum opinion to Van’s or
Diep’s “motion” is a reference to their amended motions.
      15
         To the extent Van and Diep attempt to argue that these alleged errors
were fundamental such that no timely objection or motion was required, we
disagree. See In re B.L.D., 113 S.W.3d 340, 350 (Tex. 2003) (noting
fundamental error is “a discredited doctrine” and should be used only in rare
circumstances not present here), cert. denied, 541 U.S. 945 (2004); see also
Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 577 (Tex. 2006) (defining
fundamental error “as those instances in which error directly and adversely
affects the interest of the public generally . . . or instances in which the record
affirmatively and conclusively shows that the court rendering the judgment was
without jurisdiction of the subject matter”).
                                        10
matter-of-law issues directed to the court’s charge are not preserved for our

review. We overrule this portion of issue four and the entirety of issue six.

                     III. SUFFICIENCY OF THE EVIDENCE

      In their third and fifth issues and in the remaining portion of their fourth

issue, Diep and Van argue that the evidence was legally insufficient to support

the damage awards for lost wages and lost profits.16 Diep and Van both raised

these no-evidence arguments in their motions for new trial and, thus, preserved

their legal-sufficiency issues for our review. See T.O. Stanley Boot Co. v. Bank

of El Paso, 847 S.W.2d 218, 220–21 (Tex. 1992).

                             A. STANDARD OF REVIEW

      We may sustain a legal sufficiency challenge only when (1) the record

discloses a complete absence of evidence of a vital fact; (2) the court is barred

by rules of law or of evidence from giving weight to the only evidence offered to

prove a vital fact; (3) the evidence offered to prove a vital fact is no more than a

mere scintilla; or (4) the evidence establishes conclusively the opposite of a vital

fact. Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1998),


      16
         Although Van and Diep seemed to raise factual insufficiency of the
evidence to support the jury’s findings regarding lost wages and lost profits in
their statement of the issues presented for review, they present no other
reference to or argument regarding factual insufficiency and focus solely on the
fact that there was “no evidence” of these damages. We will not address factual
insufficiency in the absence of any cogent briefing on that issue. See Slagle v.
Prickett, 345 S.W.3d 693, 700 (Tex. App.—El Paso 2011, no pet.); Barnett v.
Coppell N. Tex. Ct., Ltd., 123 S.W.3d 804, 828 (Tex. App.—Dallas 2003, pet.
denied); 5 Tex. Jur. 3d Appellate Review § 388 (2015).

                                         11
cert. denied, 526 U.S. 1040 (1999).       In determining whether there is legally

sufficient evidence to support the finding under review, we must consider

evidence favorable to the finding if a reasonable fact-finder could and disregard

evidence contrary to the finding unless a reasonable fact-finder could not. Cent.

Ready Mix Concrete Co. v. Islas, 228 S.W.3d 649, 651 (Tex. 2007); City of Keller

v. Wilson, 168 S.W.3d 802, 807, 827 (Tex. 2005).

                                  B. LOST WAGES

      The jury found that Karen was entitled to $45,747 in lost wages based on

Van’s breach of his fiduciary duty to Karen or tortious interference with Karen and

Diep’s agreement to operate Luxury Nails.        Diep and Van argue that Karen

proffered no evidence of either the amount of money she would have earned

absent Van’s conduct or the amount she earned after the eviction.

      Lost wages are the actual loss of income due to a plaintiff’s inability to

perform a specific job from the time of the injury that forms the basis of the action

to the time of trial. See Dawson v. Briggs, 107 S.W.3d 739, 749 (Tex. App.—Fort

Worth 2003, no pet.); Koko Motel, Inc. v. Mayo, 91 S.W.3d 41, 51 (Tex. App.—

Amarillo 2002, pet. denied). Karen and her attorney testified that Karen’s lost

wages during 2013, 2014, and 2015 totaled $45,747. Karen’s attorney testified

as to the amount of her attorney’s fees; however, when counsel for Diep and Van

questioned the reasonableness of that amount based on the $63,000 value of the

LLC, Karen’s attorney testified to the specifics of Karen’s requested damages,



                                         12
including lost wages.17 Karen further testified that it was harder for her to find

employment because of her age, which was one of the reasons she wanted to

own a nail business.18 Diep testified that nail technicians typically only work on a

commission basis with “no benefits.”         Neither Diep nor Van disputed this

evidence at trial. This evidence was more than a scintilla supporting the jury’s

finding that Karen’s lost wages as a nail technician at Luxury Nails as a result of

Van’s tortious interference or breach of fiduciary duty totaled $45,747.19

See Hyde-Way, Inc. v. Davis, No. 2-08-313-CV, 2009 WL 2462438, at *10 (Tex.

App.—Fort Worth Aug. 13, 2009, pet. denied) (mem. op.) (holding plaintiff’s

testimony as to wages he lost as a result of tortious assault was legally sufficient

to support lost-wages award in that amount); City of San Antonio v. Vela,

762 S.W.2d 314, 320 (Tex. App.—San Antonio 1988, writ denied) (holding same

in personal-injury case); see also Harrison v. Gemdrill Int’l, Inc., 981 S.W.2d 714,

718 (Tex. App.—Houston [1st Dist.] 1998, pet. denied) (“The measure of


       Van and Diep do not argue that we may not consider Karen’s attorney’s
      17

testimony regarding these facts.
      18
        Karen testified that at the time of trial—March 2015—she was working in
Grapevine, “[s]till in the nail profession,” and that some of her customers from
Luxury Nails “follow[ed] [her] to the new place.” Diep contended that some of the
customers who followed Karen had been Diep’s customers at Luxury Nails. No
other evidence regarding Karen’s employment after the eviction was offered by
Karen, Diep, or Van.
      19
         Diep and Van argue that the only evidence Karen proffered “was the
amount of money she had earned working as a nail technician at [Luxury Nails]
from 2010 through 2012.” This ignores Karen’s and her attorney’s testimony as
to her lost wages for 2013, 2014, and 2015.

                                        13
damages for interference with contracts is the same as those for breach of

contract—the court attempts to put the plaintiff in the same economic position he

would have been in had the contract not been breached.”); cf. Dawson, 107
S.W.3d at 750 n.5 (noting appellant conceded that appellee’s testimony as to lost

wages as a result of injury was legally sufficient to support award for that

amount).

      Van and Diep argue that Karen was required to proffer evidence of the

wages she “would have earned had . . . she not been terminated, less the

sum . . . she did earn after termination.” However, these specific elements of

proof have been applied to statutory employment claims, such as retaliatory

discharge or racial discrimination, which prescribe by statute the proof required

for lost wages. See, e.g., Hertz Equip. Rental Corp. v. Barousse, 365 S.W.3d 46,

57 (Tex. App.—Houston [1st Dist.] 2011, pet. denied) (recognizing correct

measure of damages for lost wages in retaliatory-discharge claim under the labor

code); Shear Cuts, Inc. v. Littlejohn, 141 S.W.3d 264, 271–72 (Tex. App.—Fort

Worth 2004, no pet.) (interpreting lost-wages evidence in racial-discrimination

claim under the labor code); Goodman v. Page, 984 S.W.2d 299, 305 (Tex.

App.—Fort Worth 1998, pet. denied) (discussing lost wages in the context of

retaliatory-discharge claim under the health and safety code). Van and Diep offer

no authority for their contention that these proof elements for statutory lost wages

apply to Karen’s common-law claims for tortious interference or breach of

fiduciary duty.

                                        14
      Additionally, lost-wages damages have been equated to damages for loss

of earning capacity in the past in the personal-injury context. See Bowler v.

Metro. Transit Auth. of Harris Cty., No. 01-06-00553-CV, 2007 WL 1299803, at

*3 (Tex. App.—Houston [1st Dist.] May 3, 2007, no pet.) (mem. op.) (recognizing

correct measure of damages in personal-injury case is loss of earning capacity

and not lost wages, but determining evidence of one is evidence of the other).

The measure for loss of earning capacity is the plaintiff’s diminished earning

power or earning capacity in the past directly resulting from the injuries. Kroger

Co. v. Milanes, 474 S.W.3d 321, 340 (Tex. App.—Houston [14th Dist.] 2015, no

pet.). To meet this measure, a plaintiff must introduce evidence from which a

jury may reasonably measure in monetary terms her earning capacity prior to the

injury. Id. Karen’s, Diep’s, and Karen’s attorney’s testimony allowed the jury to

determine this measure of damages.

      Finally, we note that in the absence of an objection to the charge on this

basis, we review the sufficiency of the evidence in light of the charge submitted

even if the trial court’s statement of the law was not entirely correct.

See Osterberg v. Peca, 12 S.W.3d 31, 55 (Tex.) (op. on reh’g), cert. denied,

530 U.S. 1244 (2000). The charge did not define lost wages other than to state

they were those that “were proximately caused by [Diep’s] and/or [Van’s] conduct

found [regarding breach of fiduciary duty] and/or [tortious interference].” No party

objected to the form of the submission on lost-wages damages. As charged, the



                                        15
evidence was legally sufficient to support the jury’s lost-wages finding. See Yeng

v. Zou, 407 S.W.3d 485, 489–90 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

      We overrule issue three and the remaining portion of issue four.

                                 C. LOST PROFITS

      In their fifth issue, Van and Diep argue that although Karen offered

evidence as to her income for 2010, 2011, and 2012, she “offered no evidence

of . . . the amount of income the business generated during the period for which

recovery was sought.” “[W]here it is shown that a loss of profits is the natural

and probable consequence of the act or omission complained of, and their

amount is shown with sufficient certainty, there may be a recovery therefor.”

Sw. Battery Corp. v. Owen, 115 S.W.2d 1097, 1098 (Tex. 1938). Such a loss

does not have to be shown by exact calculation; however, the injured party must

go further than showing that it suffered lost profits and must show the amount by

competent evidence with reasonable certainty. Helena Chem. Co. v. Wilkins,

47 S.W.3d 486, 504 (Tex. 2001).        This is a fact-intensive determination that

should be based on objective facts, figures, or data from which the lost-profits

amount may be ascertained. Id. It is not required that the injured party produce

in court the documents underlying the opinions or estimates. Wise Elec. Coop.,

Inc. v. Am. Hat Co., 476 S.W.3d 671, 712 (Tex. App.—Fort Worth 2015, no pet.).

Proof of lost damages can be accomplished with evidence of profit history.

Tex. Instruments, Inc. v. Teletron Energy Mgmt., 877 S.W.2d 276, 279 (Tex.

1994). “Furthermore, in calculating the plaintiff’s loss, it is proper to consider the

                                         16
normal increase in business which might have been expected in the light of past

development and existing conditions.” Id.

      Here, Luxury Nails was an established business operating in an affluent

area when Karen and Diep bought it from Liem.               Karen and Diep were

experienced nail technicians.     From 2010 through 2012, Luxury Nails was

profitable from the beginning of Karen and Diep’s ownership, with steadily

increasing profits from 2010 through 2012. Neither Van nor Diep proffered any

evidence disputing the accuracy of these numbers.          Based on the amounts

Karen and her attorney testified to regarding her half of the profits from the date

she and Diep bought Luxury Nails to the date of the eviction, the jury found that

Karen lost $53,579 in profits from the date of the eviction until the end of the

lease term as a result of Diep’s breach of their agreement, Van’s tortious

interference, and Van’s breach of fiduciary duty.20

      Van and Diep assert that Karen was required to produce evidence of the

actual profits realized by the business between 2013 and the end of the lease

term in 2015. But it is appropriate to establish lost profits based on evidence of

profit history and based on the normal and expected increase in business

supported by past development and existing conditions.          Wise Elec. Coop.,


      20
         This was the amount Karen and her attorney testified represented her
total lost profits from the date of the eviction until the end of 2015, which was the
date Van and Van’s wife’s lease expired. Karen’s attorney stated during closing
jury argument that this amount represented an average of the profits Karen
realized in 2010, 2011, and 2012.

                                         17
476 S.W.3d at 711–12.      Karen produced such evidence to establish her lost

profits. We conclude the evidence was legally sufficient to establish Karen’s lost

profits as a result of Diep’s and Van’s actions with reasonable certainty.

See, e.g., id. at 712–15; Anthony Equip. Coop. v. Irwin Steel Erectors, Inc.,

115 S.W.3d 191, 204–05 (Tex. App.—Dallas 2003, pet. dism’d); cf. Acadia

Healthcare Co. v. Horizon Health Corp., 472 S.W.3d 74, 89–91 (Tex. App.—Fort

Worth 2015, pet. filed) (op. on reh’g) (finding no evidence of lost profits because

lost-profits testimony was based on expert’s speculation unsupported by facts);

AZZ Inc. v. Morgan, 462 S.W.3d 284, 295–96 (Tex. App.—Fort Worth 2015, no

pet.) (holding jury’s finding of zero lost profits supported by factually sufficient

evidence because lost-profit testimony was based on “mere hope” of profitable

business without contractual relationship).         See generally Sw. Battery,
115 S.W.2d at 1098–99 (“Where the business is shown to have been already

established and making a profit at the time when the contract was breached or

the tort committed, such pre-existing profits, together with other facts and

circumstances, may indicate with reasonable certainty the amount of profits

lost. . . . [I]t is proper to consider the normal increase in business which might

have been expected. . . .”). We overrule issue five.

                        IV. ONE-SATISFACTION RULE

       In their first issue, Diep and Van argue that the judgment as against Diep

violated the one-satisfaction rule because Karen recovered lost profits and

attorney’s fees for her breach-of-contract claim against Diep and also recovered

                                        18
lost profits and punitive damages for her civil-conspiracy claim against Diep and

Van. In issue two, Diep contends that the trial court erred by failing to require

Karen to elect her remedies against Diep and, thereby, award damages only on

the theory of liability affording the greatest recovery. Because these concepts as

argued by Van and Diep are closely related, we will address them together.

      We begin by explaining the terms we will use regarding these issues. Van

and Diep argue that Karen was required to elect her remedies before judgment

was entered. However, the election-of-remedies doctrine applies when a party is

pursuing inconsistent yet coexistent remedies for the same wrong. Whittington v.

City of Austin, 456 S.W.3d 692, 710 (Tex. App.—Austin 2015, pet. denied).

Remedies requiring an election would be, for example, seeking an injunction for

specific performance of a contract and rescission of that same contract.

See Ginn v. NCI Bldg. Sys., Inc., 472 S.W.3d 802, 840–41 (Tex. App.—Houston

[1st Dist.] 2015, no pet.). It is an affirmative defense that must be affirmatively

pleaded and proved by a defendant. Id. at 840. Here, Karen did not plead for

inconsistent remedies; she pleaded for damages based on multiple theories of

liability; thus, Diep and Van understandably did not plead the affirmative defense

of election of inconsistent remedies. See generally Tex. R. Civ. P. 48 (“A party

may also state as many separate claims . . . as he has regardless of consistency

and whether based upon legal or equitable grounds or both.”), 94 (“In pleading to

a preceding pleading, a party shall set forth affirmatively . . . any . . . matter

constituting an avoidance. . . .”).

                                        19
         The gravamen of Diep and Van’s first two issues is that Karen was allowed

a double recovery for a single injury and, thus, should have been required to

choose between the acceptable measures of damages found by the jury before

judgment was rendered. See generally Kish v. Van Note, 692 S.W.2d 463, 466–

67 (Tex. 1985) (“If the jury verdict contains more than one acceptable measure of

damages, a plaintiff may be forced to elect prior to judgment the recovery he

wants by waiving the surplus findings with respect to the damages.”). This is a

complaint under the one-satisfaction rule—limiting a plaintiff’s recovery to one of

several overlapping theories and preventing more than one recovery for the

same injury—not the election-of-remedies doctrine.         See Household Credit

Servs., Inc. v. Driscol, 989 S.W.2d 72, 80 (Tex. App.—El Paso 1998, pet.

denied). Accordingly, we will refer to Van and Diep’s complaints as arising under

the one-satisfaction rule. See Horizon Offshore Contractors, Inc. v. Aon Risk

Servs. of Tex., Inc., 283 S.W.3d 53, 59–60 (Tex. App.—Houston [14th Dist.]

2009, pet. denied) (discussing election-of-remedies doctrine and one-satisfaction

rule).

         In her motion for new trial and motion to modify the judgment, Diep argued

that the award of attorney’s fees in the judgment violated the “‘one recovery rule’

and the election of remedies made by [Karen]”; thus, the one-satisfaction issues

as to the attorney’s fees entered against Diep are preserved for our review.

See Royce Homes, L.P. v. Humphrey, 244 S.W.3d 570, 582 (Tex. App.—

Beaumont 2008, pet. denied). But as argued by Karen, she alleged breach of

                                         20
contract as well as tort claims, which resulted in separate and distinct injuries:

“[Karen’s] claims for breach of fiduciary duty, intentional interference with a

contract, and civil conspiracy were not based upon [Diep’s] failure to adhere to

their agreement, but were based upon [Diep] and [Van] conspiring to deprive

[Karen] of her entire investment.” As such, Karen could recover the lost profits

and attorney’s fees awarded for Diep’s breach of contract as well as the actual

damages (minus lost profits) and exemplary damages separately awarded for

Diep’s and Van’s tortious conduct. See Peterson Grp., Inc. v. PLTQ Lotus Grp.,

L.P., 417 S.W.3d 46, 63–64 (Tex. App.—Houston [1st Dist.] 2013, pet. denied)

(holding separate damage recoveries for breach of contract and fraud did not

impermissibly afford double recovery because “the jury awarded PLTQ separate

and distinct damages for separate and distinct injuries for fraud and breach of

contract”); cf. AZZ, 462 S.W.3d at 298 (“Here, AZZ sought recovery of the same

damages—lost profits—for each of its theories of liability.    AZZ did not seek

recovery of different damages for a distinct injury stemming from each of its

liability theories.”); Saden v. Smith, 415 S.W.3d 450, 468 (Tex. App.—Houston

[1st Dist.] 2013, pet. denied) (“It may have been possible to categorize Saden’s

various bad acts between breaches of contract and other separate breaches of

fiduciary duty, and then to quantify lost profits or other damages attributable to

each so as to identify separate injuries leading to separate amounts of damages.

But as this case was presented, tried, and charged to the jury, the actual



                                       21
evidence of injury and lost profits did not show separate and distinct injuries

resulting in separate and distinct lost profits.”). We overrule issues one and two.

                                V. CONCLUSION

      Having overruled Van and Diep’s issues, we affirm the trial court’s

judgment. See Tex. R. App. P. 43.2(a).



                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: May 12, 2016




                                        22